DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 2/3/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 7 and 9 have been amended.  Claims 5 and 6 have been cancelled.  No claims are newly added.  Accordingly, claims 1-4 and 7-27 remain pending in the application.  Claims 13-27 stand withdrawn from further consideration, without traverse.  Claims 1-4 and 7-12 are currently under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 365 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
In the previous Office Action dated 11/5/2021, it was asserted that the prior-filed applications did not provide support for the recited limitations, “cationic polymer” (claim 1), the particular cationic polymers, “non-polysaccharides” (claim 5) and the particular non-polysaccharides recited in claim 6.  As such, claims 1-12 were afforded an effective filing date of 5/14/2020.  Applicant has since amended the claims to remove said unsupported limitations.   After further consideration, the prior-filed application, Application No. 62/586,468, fails to provide adequate support for the limitations, the extracellular matrix polysaccharides have a binding affinity with manganese dioxide support structures (claim 1) and “proteoglycans” (claim 3).  However, prior-filed application PCT/US18/61301 does contain support for the limitations.  Thus, claims 1-4 and 7-12 are afforded an effective filing date of 11/15/2018.

Information Disclosure Statement
	The IDS dated 11/3/2021 has been considered.  A signed copy is enclosed herewith.

Withdrawn Rejections
	Applicant’s amendment renders the objections of claims 6 and 9 moot.  Specifically, claim 6 has been cancelled and claim 9 has been amended to remedy the minor informality.  Thus, said objections have been withdrawn.

Applicant’s amendment renders the rejection of claim 6 under 35 USC 112(b) moot.  Specifically, claim 6 has been cancelled.  Thus, said objection has been withdrawn.
	Applicant’s filing of the Declaration under 37 CFR 1.130 renders the rejection under 35 USC 102 over Yang moot.  Specifically, Yang has amended claim 1 to remove the subject matter that was not supported in the prior-filed application, PCT/US18/61301.  Thus, the claims are currently entitled to a priority date of 11/15/2018. Yang has a publication date of 8/8/2018 which is within the 1-year grace period. Thus, said rejection has been withdrawn.  

Applicant’s amendment renders the rejection under 35 USC 103 over Yang in view of Sharma moot.  Specifically, Yang is no longer considered prior art for the same reasons as discussed above.  Thus, said rejection has been withdrawn.

Specification
The use of the terms , “matrigel”, “Glutamax”, “tanfloc”, “Flopam” and “Zetag” ([0009], [0027]-[0028], [0059] and [0064]), which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by their generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.  Please review of the instant specification for other trade names/marks and amend as necessary. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Response to Arguments
Applicant's arguments filed 2/3/2022 have been fully considered but they are not persuasive. 
	Applicant argues that claim 6 has been cancelled and submits that the specification does not include the terms, “tanfloc”, “Flopam” and “Zetag”.  Remarks, page 6.
	In response, it is respectfully submitted that the instant specification is objected to for including trade names/marks including those listed above.  While claim 6 has been cancelled, remedying the 112(b) rejection for that claim, the objection to the specification has not been remedied.  The instant specification includes several trade names/marks including “matrigel”, “Glutamax”, “tanfloc”, “Flopam” and “Zetag” ([0009], [0027]-[0028], [0059] and [0064]).  Each trade mark/name should be accompanied by their generic terminology and capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.  Please review of the instant specification with respect to the aforementioned trade names/marks as well as for any other trade name/marks and amend the specification as necessary.  
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said objection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 contains the trademark/trade name MATRIGEL™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a solubilized basement membrane matrix extracted from Engelbreth-Holm-Swarm (EHS) mouse sarcoma cells as evidenced by Corning (see PTO-892) and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-4, 7-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2018/0117218 A1, Dec. 13, 2016, hereafter as “Han”).
The instant invention is drawn to a biodegradable scaffolding material comprising a plurality of at least one of zero-dimension, one-dimension or two-dimension manganese dioxide support structures, and at least one of a plurality of extracellular matrix proteins or a plurality of extracellular matrix polysaccharides, 
wherein the zero-dimension, one-dimension or two-dimension manganese dioxide support structures define a structure comprising a plurality of interstices; 
wherein the plurality of extracellular matrix proteins or plurality of extracellular matrix polysaccharides are disposed around and between the zero-dimension, one-dimension or two-dimension manganese dioxide support structures and through the zero-dimension, one-dimension or two-dimension manganese dioxide support structure interstices; and 
wherein the extracellular matrix proteins or extracellular matrix polysaccharides have a binding affinity with the zero-dimension, one-dimension or two-dimension manganese dioxide support structures, and together form at least one 3-dimensional nanoscaffold.
	Regarding instant claims 1 and 2, Han teaches an organic/inorganic hybrid-porous biodegradable polymer scaffold that includes basic ceramic nanoparticles (zero-dimensional), an animal tissue or cell-derived bioactive first extracellular matrix material, and a biodegradable polymer, wherein the walls of the pores (interstices) are coated with a second extracellular matrix material for the purpose of tissue regeneration (abstract; [0002], [0080] and [0082]).  Han further teaches that the basic ceramic nanoparticles can contain manganese oxide ([0017] and [0019]) and the second extracellular matrix materials can include collagen, gelatin, elastin, silk, keratin, fibrinogen, hyaluronic acid, alginate, dextran, chondroitin sulfate, heparan sulfate, keratan sulfate, dextran sulfate, and a protein based on an extracellular matrix protein including fibronectin, laminin, polysaccharides and a glycoprotein group ([0015]).  
	Han is silent to a particular embodiment containing nanoparticles comprising manganese oxide.
	However, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to select manganese oxide with a reasonable expectation of success because Han teaches that manganese oxide is a suitable nanoparticle material.  MPEP 2144.07 states that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness.  A skilled artisan would have reasonably expected an organic/inorganic hybrid-porous biodegradable scaffold comprising nanoparticles comprising manganese oxide, wherein the walls of the pores are coated with an extracellular matrix material (e.g., ECM proteins or polysaccharides) for the purpose of tissue regeneration.
	Han is also silent to the extracellular matrix proteins/polysaccharides have a binding affinity with the manganese dioxide support structures.   
However, a composition and its properties are inseparable (MPEP 2112.01).  The prior art suggests the same composition and as such a skilled artisan would have reasonably expected the same composition to possess the same properties. Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ composition differs and, if so, to what extent, from that of the discussed references.  Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
	Regarding instant claim 3, Han teaches the particular extracellular matrix proteins, collagen, gelatin, elastin, fibronectin, laminin, and proteoglycans (e.g., chondroitin sulfate, heparan sulfate, keratan sulfate, dextran sulfate) ([0015]; Examples).
	Regarding instant claim 4, Han teaches the particular extracellular matrix protein, laminin ([0015] and [0096]).
	Regarding instant claim 7, Han teaches the particular extracellular matrix polysaccharides, hyaluronic acid and alginate ([0015] and [0094]).
	Regarding instant claims 8 and 9, Han teaches that the second extracellular matrix materials can include cells including stem cells ([0016] and [0107]).
	Regarding instant claims 11 and 12, Han teaches further incorporating a bioactive material such as a bone morphogenic protein or growth factors ([0054], [0095], [0096], [0098]- [0101] and [0103]-[0106]).
Thus, the teachings of Han render the instant claims prima facie obvious.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2018/0117218 A1, Dec. 13, 2016, hereafter as “Han”), as applied to claims 1, 8 and 9 above, in view of Yang et al. (“Fabrication of nano-structured porous PLLA scaffold intended for nerve tissue regeneration”, Biomaterials 25 (2004) pp. 1891-1900; hereafter as “Yang”).
	The instant invention is described above.
	Han teaches the elements discussed above including the inclusion of cells such as nerve cells and stem cells ([0016]).  Han also teaches the inclusion of growth factors such as nerve growth factors ([0034]).
	Han is silent to the particular cells, neural stem cells.
	Yang teaches a nano-structured porous scaffold comprising biodegradable poly(l-lactic acid) and nerve stem cells for nerve tissue engineering (abstract).  
The references are both drawn to nano-structured porous scaffolds for the purpose of tissue regeneration, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the particular cells, nerve/neural stem cells into the invention of Han as suggested by Yang with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Yang teaches that nerve (neural) stem cells loaded onto a nano-structured porous scaffold effectively regenerates the particular tissue, nerve tissue (pg. 1899, last para.).  A skilled artisan would have reasonably expected that incorporating nerve/neural stem cells into the invention of Han would have produced a tissue engineering scaffold effective for regenerating nerve tissue.
Thus, the combined teachings of Han and Yang render the instant claim prima facie obvious.

Conclusion
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617